DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-8 are objected to because of the following informalities:  
In claims 2-8, recites “An abnormality detection apparatus for an electrically heated catalyst” should be corrected to  “The abnormality detection apparatus for the electrically heated catalyst”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 1-8
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

	In Claim 1, line 6, “the electrical resistance”, lacks antecedent bases in the claim, since electrical resistance has not previously been claimed. 
	In Claim 1, line 22, “the application”, lacks antecedent bases in the claim, since application has not previously been claimed. 
	In Claim 1, line 23, “the time”, lacks antecedent bases in the claim, since time has not previously been claimed. 
In Claim 1, lines 15-19 recites “to adjust the applied voltage to a voltage substantially equal to a specific upper limit voltage when the electrical power that can be supplied to the electrically heated catalyst by applying a voltage equal to or lower than the specific upper limit voltage is lower than the target electrical power” however the scope of recitation is not ascertainable since how a voltage can be adjust to be equal to an supper limit voltage while also lower than the same supper limit voltage. For the purposes of treating the claim under prior art, the language is interpreted as applying any voltage greater than zero to the maximum possible voltage.
In Claim 5, line 3, “the ratio”, lacks antecedent bases in the claim, since ratio has not previously been claimed.	
In Claim 6, line 3, “the ratio”, lacks antecedent bases in the claim, since ratio has not previously been claimed.	
In Claims 5-6, lines 3-4 recites “if the ratio of the actually supplied electrical energy to the target electrical energy is lower than a specific ratio” however, the scope of the recitation is not clear if the recitation requires that the 
In Claims 7-8, lines 3-5 recites “if the change in the actually supplied electrical energy per unit time in the specific period is smaller than a specific rate of change” however, the scope of the recitation is not clear if the recitation requires that the controller actually determines the “change” and then performs the comparison or merely describing the capability of the controller since there is no recitation reciting that the change is determined via the controller. For the purposes of treating the claim under prior art, the language is interpreted as merely describing the capability of the controller. The examiner suggest amending the claims to include the controller calculating or determining the “change” and to amend the “if” to “when” to overcome the rejection.
The following errors explicitly found in Claims 1 and 5-8 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2009/0211233 A1 to Watanabe et. al. (Watanabe)

In Reference to Claim 1 
An abnormality detection apparatus for an electrically heated catalyst comprising; 
an electrically heated catalyst (15) provided in an exhaust passage (14) of an internal combustion engine (4), including an exhaust gas purification catalyst (15) and a heating element (15) that generates heat when supplied with electrical power, the electrical resistance of the heating element (15) being larger when its temperature is low than when it is high; and 
a controller (30) including at least one processor, 

adjust an applied voltage defined as a voltage applied to the electrically heated catalyst (15) in such a way as to make the electrical power as the product of the applied voltage and a catalyst current defined as the electrical current flowing through the electrically heated catalyst (15) per unit time equal to a target electrical power to be supplied to the electrically heated catalyst (15) and to adjust the applied voltage to a voltage substantially equal to a specific upper limit voltage when the electrical power that can be supplied to the electrically heated catalyst (15) by applying a voltage equal to or lower than the specific upper limit voltage is lower than the target electrical power (S106); 
calculate an actually supplied electrical energy defined as the integrated value of the electrical power actually supplied to the electrically heated catalyst (15) over a specific period from the time when the application of the applied voltage to the electrically heated catalyst (15) is started to the time when a target electrical energy reaches a standard amount of electrical energy, the target electrical energy being defined as the integrated value of the target electrical power from the time when the application of the applied voltage to the electrically heated catalyst (15) is started (S108); and 
detect an abnormality of the electrically heated catalyst on the basis of the actually supplied electrical energy (S110) (see at least Watanabe Figs. 1-2 and paragraphs 19, 23-27, 36-37 and 41-42).

In Reference to Claim 2


In Reference to Claim 3
An abnormality detection apparatus for an electrically heated catalyst according to claim 1 (see rejection to claim 1 above), wherein the controller (30) determines that the electrically heated catalyst (15) is abnormal, if the actually supplied electrical energy calculated by the controller (30) is smaller than a specific electrical energy (S108) (see at least Watanabe Figs. 1-2 and paragraphs 19, 23-27, 36-37 and 41-42).

In Reference to Claim 4
An abnormality detection apparatus for an electrically heated catalyst according to claim 2 (see rejection to claim 2 above), wherein the controller (30) determines that the electrically heated catalyst (15) is abnormal, if the actually supplied electrical energy calculated by the controller (30) is smaller than a specific electrical energy (see at least Watanabe Figs. 1-2 and paragraphs 19, 23-27, 36-37 and 41-42).

In Reference to Claim 5
An abnormality detection apparatus for an electrically heated catalyst according to claim 1 (see rejection to claim 1 above), wherein the controller (30) determines that the electrically heated catalyst (15) is abnormal, if the ratio of the actually supplied electrical energy to the target electrical energy is lower than a specific ratio (see at least Watanabe Figs. 1-2 and paragraphs 19, 23-27, 36-37 and 41-42).

In Reference to Claim 6
An abnormality detection apparatus for an electrically heated catalyst according to claim 2 (see rejection to claim 2 above), wherein the controller (30) determines that the electrically heated catalyst (15) is abnormal, if the ratio of the actually supplied electrical energy to the target electrical energy is lower than a specific ratio (see at least Watanabe Figs. 1-2 and paragraphs 19, 23-27, 36-37 and 41-42).

In Reference to Claim 7
An abnormality detection apparatus for an electrically heated catalyst according to claim 1 (see rejection to claim 1 above), wherein the controller (30) determines that the electrically heated catalyst (15) is abnormal, if the change in the actually supplied electrical energy per unit time in the specific period is 

In Reference to Claim 8
An abnormality detection apparatus for an electrically heated catalyst according to claim 2 (see rejection to claim 2 above), wherein the controller (30) determines that the electrically heated catalyst (15) is abnormal, if the change in the actually supplied electrical energy per unit time in the specific period is smaller than a specific rate of change (see at least Watanabe Figs. 1-2 and paragraphs 19, 23-27, 36-37 and 41-42).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/744,177 (reference application). Although the claims at issue are not identical, they claims 1-4 of copending Application No. ‘177 teaches all the recitation of claims 1-8 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/744,184 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of copending Application No. ‘184 teaches all the recitation of claims 1-8 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 16/744,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of copending Application No. ‘180 teaches all the recitation of claims 1-8 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2012/0004801 A1 to Watanabe (Watanabe) teaches to determine abnormality of the EHC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 18, 2021